Citation Nr: 1619022	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-37 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left foot, status post left heel fracture with plantar fasciitis and degenerative joint disease (DJD), left ankle.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from September 1984 to July 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  In an October 2007 rating decision, the RO granted service connection for status post left heel fracture with plantar fasciitis and chronic pain.  A 10 percent disability rating was assigned for the left foot disability effective April 28, 2006.  In a February 2013 rating decision, the RO expanded the issue to include left ankle DJD and increased the rating to 30 percent, effective April 28, 2006.  

In January 2016, the Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, the Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS file or irrelevant to the issue on appeal.


FINDINGS OF FACT

From April 28, 2006, the Veteran's status post left heel fracture with plantar fasciitis and left ankle DJD has been manifested by DJD talonavicular joint, plantar spur of the calcaneus, tenderness over the left calcaneus, cavus deformity; calcaneodynia most likely associated with combination of gastroc equinus and cavus foot type, a pronounced arch, calluses on his heel and near the first metatarsophalangeal (MTP), high soft tissue prominence in the heel, chronic plantar fasciitis, tenderness under the heel pad that extended slightly anteriorly of the heel toward the medial arches, left ankle arthritis, functional loss and limitation of motion manifested by pain on weight bearing, pain, throbbing, stinging, cramping weakness, burning, tingling, heat, increased pain with pressure, limping, incapacitating flare-ups, and difficulty with walking, standing, and sitting productive of a severe impairment of the left foot.


CONCLUSION OF LAW

Since April 28, 2006, the criteria for a disability rating of 30 percent for the status post left heel fracture with plantar fasciitis and left ankle DJD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

On his December 2008 substantive appeal, the Veteran reported that he felt that his left foot disability should be rated at least 30 percent disabling.  During the January 2016 Board hearing, when asked if he would be happy with a 30 percent rating, the Veteran responded, "Yes".  He also expressly stated that he was not asking for a 40 percent disability rating for his service-connected left foot disability.  The Veteran has clearly and unambiguously limited his appeal to a 30 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  Thus, in light of the favorable determination to grant a 30 percent rating for status post left heel fracture with plantar fasciitis and left ankle DJD for the entire appeal period, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the Board notes that the Veteran was afforded adequate notice of the evidence and information necessary to establish a higher disability rating, including the criteria for establishing a disability rating and effective date.  All identified, pertinent VA and private records were obtained, and the Veteran was afforded several adequate VA examinations.  

The undersigned during the January 2016 Board hearing discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran participated fully in the development and adjudication of his claim, and due process has been satisfied.

II.  Legal Criteria & Analysis

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," regardless whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In this case, the VA examination reports and private treatment records include such diagnoses as DJD talonavicular joint, plantar spur of the calcaneus, cavus deformity; calcaneodynia most likely associated with combination of gastroc equinus and cavus foot type, calluses on his heel and near the first MTP, chronic plantar fasciitis, and left ankle arthritis. As will be discussed in detail below, the evidence of record does not permit differentiation of the various symptoms; accordingly, the Board has considered all left foot symptoms as part of the service-connected status post left heel fracture with plantar fasciitis and left ankle DJD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran's service-connected left foot disability has been assigned a 20 percent disability rating under Diagnostic Code 5284, effective April 28, 2006, the date of claim.  Under Diagnostic Code 5284, a 20 percent rating is available for unilateral foot injury that is moderately severe.  A rating of 30 percent is available for unilateral foot injury that is severe.  A rating of 40 percent is available for unilateral loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board acknowledges that the term "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)). 

The adjective "severe" is defined in terms of illness as "grave" or "critical."  See severe.  Dictionary.com. Dictionary.com Unabridged. Random House, Inc. http://dictionary.reference.com/browse/severe (accessed: May 4, 2016).

The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level. 

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

In his April 2006 informal claim, the Veteran alleged that he wore high top shoes to give him better support around his heel, ankle, and foot as he experienced constant pain, weakness, instability, and limited range of motion.  

During his July 2007 VA examination, the Veteran explained that he had pain in his left heel with throbbing that caused him difficulty with walking normally on his heel and by the end of the day, he walked on his toes.  He often massaged his foot or used heat to relieve his pain and sometimes took pain medication.  He used good shoes with cushions, which helped.  He normally did not limp and was able to go up and down the stairs.  He was independent in all activities of daily living and was able to work although he had pain by the end of the day.  He did not miss work related to his left heel, but was careful and tried to avoid any disabling flare-ups.  The examiner noted that the Veteran worked in the construction industry and was trying to change his job to driving, so that it would not be as difficult for him due to his pain.  On examination, his gait was normal and he was able to walk on heels as well as tiptoes.  His tandem gait was normal.  He had normal looking feet with normal arches.  There were no deformities or calluses.  There was no local swelling, redness, or puffiness around the left ankle or heel.  There was no significant tenderness.  The range of motion of the left ankle was normal and pain free without crepitus.  Dorsiflexion of the ankle was 15 degrees and plantar flexion was to 35 degrees.  There was no ligamentous laxity.  There was no obvious fatigability, lack of endurance, loss of motion, or pain of motion after repetitive-use testing.  The examiner diagnosed the Veteran with status post left heel fracture with plantar fasciitis and chronic pain.  X-rays taken at the time of the July 2007 VA examination showed degenerative changes of the talonavicular joint with mild sarcolysis and narrowing of that joint.  Other joints were unremarkable.  There was a plantar spur of the calcaneus.  

Treatment records from the Permanente Medical Group, Inc. included a February 2008 treatment record, which noted the Veteran's complaints of left heel pain up to 8 out of 10 on the pain scale.  The Veteran reported that he worked in construction and that by the end of the day he walked on his toes.  He occasionally took advil for his foot.  Physical examination revealed tenderness over the left calcaneus diffusely and mildly.  There was no visible deformity and the ankle and foot appeared to have full range of motion.  The physician noted that with the Veteran's history and incapacitation, he would need either physical therapy or a podiatry referral.  Non-steroidal anti-inflammatory drugs (NSAIDS) have been ineffective in the past. A February 2008 radiology report revealed cavus deformity and slight degenerative changes.  There was no acute fracture or dislocation.  The Veteran was diagnosed with calcaneodynia; not clearly plantar fasciitis, stress fracture, or neurologic etiology, but most likely associated with combination of gastroc equinus and cavus foot type.  Correspondence to the Veteran in February 2008 notified the Veteran that his x-rays revealed significant arthritis. 

In his April 2008 notice of disagreement, the Veteran reported that he limped and tended to walk on the toes of his feet due to pain.  His felt throbbing in his foot all day long.  He had difficulty with sleeping and pain with sitting or getting out of a chair.  He left work numerous times due to the intensity of the pain.  

In April 2009, the Veteran was referred to a podiatrist from Permanente Medical Group, Inc. for his heel pain.  He had complaints of throbbing heel pain that was present all day, but became worse while working and being on his feet throughout the day.  He indicated that the pain was "bad enough" that it caused him to walk with his heel off of the ground.  He reported that he previously tried gel heel pads, NSAIDS, and soaking his foot for the pain.  Vascualar, neurology, dermatology, and musculoskeletal examinations revealed pedal pulses palpable and feet were well perfused, sensations were intact, and there was no pain with side/side heel compression and no swelling/heat.  There was high arch morphology.  

On May 2009 VA examination, the Veteran reported that he had significant throbbing pain in the left foot, primarily, the left heel and arch with associated pain with any sort of standing or walking.  This was a daily discomfort that was primarily worse over the middle of the day and at the end of the day.  Sometimes, it was associated with swelling.  The Veteran reported that his left foot condition was problematic with his vocation, as he worked as a construction worker and was on his feet approximately eight hours a day.  He indicated that it usually did not cause him to limp, although, at times, he limped during flare-ups.  He was able to drive. He was independent of all activities of daily living and was able to work through the pain and has tried various anti-inflammatories and acetaminophen, which have helped, marginally.   He has been evaluated by various physicians including Kaiser where repeat imaging has been done and custom-made footwear has been suggested.  He typically wore soft shoes with good padding and good support.   
On examination, the Veteran walked with a normal gait without any limp.  He was able to walk on his tiptoes and heels.  His tandem gait is normal.  He had slightly pronounced arches on both feet.  He had calluses on his heel as well as the near the first MTP on the plantar surface.  There was no evidence of any erythema or swelling.  There seems to be a slight soft tissue prominence in the heel.  There was mild discomfort of the left heel.  There was no tenderness to palpation of the left ankle, midfoot, or any of the IP joints or MTP joints.  There was no synovitis noted.  There was a pronounced arch.  Dorsiflexion was to about 15 degrees and plantar flexion was approximately 35 degrees without any ligamentous laxity noted.  There was no evidence of fatigability or loss of range of motion with repetitive-use testing.  The examiner commented that the Veteran worked in the construction industry, which required heavy duty work and for him to be on his feet approximately weight hours a day.  The examiner added that the Veteran's work exacerbated his foot pain, but he had been able to work with the pain.  

On July 2009 VA examination, the Veteran reported pain under his heel that extended to his medial arches.  The examiner noted that the Veteran was diagnosed with plantar fasciitis.  He reported that soft shoe cushion inserts helped somewhat.  His work in the carpentry industry required him to be on his feet most of the time.  He reported that he had more significant pain, particularly during cold weather, and that he missed approximately two weeks of work per year as a result.  The examiner referred to these periods as incapacitating flare-ups and noted that during this time the Veteran limped, had difficulty with walking and standing, and preferred to take time off from work.  He was able to walk normally even though it hurt.  He could use stairs with difficulty.   On examination, he walked with a normal gait.  He had pain with walking on his left heel.  Medial and transversus arches were notable.  Heel cord angle was 0 degrees and there was no abnormal show wear.  There were no calluses, foot deformity, or ligamentous laxity.  There was 15 degrees of dorsiflexion and 35 degrees of plantar flexion of the left ankle.  The range of motion of the midfoot and toes was normal.  All motions were pain free.  There was no fatigability or lack of endurance or loss of range of motion.  There was no painful motion, edema, weakness, or instability.  Motor strength of toe and foot dorsiflexion, and plantar flexion was normal.  There was tenderness under the heel pad that extended slightly anteriorly of the heel toward the medial arches.  The examiner noted that it was possible that during flare-ups the Veteran had some loss or range of motion, painful motion, and the feeling of fatigability; however, it would be mere speculation to guess the degree of impairment.  

On April 2010 VA examination, the Veteran reported a history of pain in his foot, mostly under the heels and medial arches.  He did not benefit from the use of shoe inserts and intermittently used a cane, depending on his pain or the amount of walking on a particular day.  He claimed that he used the cane when he had severe pain or flare-ups.   He reported that he was laid off as a carpenter in October 2009.  He reported walking as little as possible and did not do long distance walking.  Even without a lot of standing, he continued to experience symptoms.  He did not do any jumping, jogging, or running.  He could drive and still use stairs.  He did not have instability of the ankle, or any significant grinding, popping, or swelling.  On examination, he walked with a normal gait.  He was able to walk on his heels and tiptoes with ease.  There was no antalgic component noted in the gait.  His foot was normal looking with normal foot arches.  The heel cord angle was 0 degrees.  There was no abnormal show were noted on his shoes.  There was no local swelling, redness, or puffiness around the feet or ankles.  There was no obvious foot deformity or calluses.  Range of motion of the left ankle was normal (15 degrees dorsiflexion and 35 degrees plantar flexion) without pain.  There was no pain, fatigability, lack of endurance, or loss of range of motion during repetitive use testing.  There was no crepitus noted with passive motions of the left ankle and no ligamentous laxity on various stress tests.  Motor strength of foot/toe dorsiflexion and plantar flexion was normal.  On palpation of tissues around the left foot and ankle there was tenderness on the left heel and extending to the medial arch.  He was diagnosed with status post left calcaneal and ankle fracture with early traumatic DJD of the talonavicular joint and chronic plantar fasciitis.

The examiner noted the Veteran's reported of doing minimal walking due to pain under his foot.  His pain increased with walking or standing and during cold weather.  The examiner added that the left ankle DJD was caused by the Veteran's service. 

On August 2015 VA foot Disability Benefits Questionnaire (DBQ), the examiner noted the diagnosis of plantar fasciitis.  The examiner noted that the Veteran currently walked with a slight limp on the left side.  He was able to walk without any assistive devices inside and around his house.  For long distance walking, he used a cane as a walking aid.  The examiner noted that in January 2011, the Veteran received cortisone injections into the soft-tissue of his heel, although he did not receive any benefit from the injections.  He continued to use arch supports with a slight benefit.  The Veteran reported that he had pain mostly under his heel and under the adjoining part of medial arches.  The pain was pronounced on the left side.  The Veteran did not do any running, jumping, jogging or hiking.  Generally, he did not have pain with walking; however, when standing, he had throbbing pain. He could walk reasonable distances, drive, and use some stairs.  He did not use any other assistive device or any orthotic device beyond his shoe inserts and occasional use of a cane.  The examiner noted that the Veteran did not have symptoms, instability, grinding, popping, or swelling regarding his ankle.  The examiner noted that the Veteran did not have any incapacitating flare-ups of pain in the feet at this time.  The examiner indicated that there was functional loss or impairment and that the condition impacted the Veteran's current employment status in that the Veteran could not run, jog, or jump due to his left foot.  The examiner described the Veteran's foot injury or other foot condition as mild.  There was no pain in the left foot on examination.  The examiner indicated that the foot condition did not compromise weight bearing; however, the examiner later reported that there was functional loss and limitation of motion manifested by pain on weight bearing.  The examiner indicated that there was no pain, weakness, fatigability, or incoordination, or other functional loss that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There were no other pertinent signs or symptoms or scars.  The examiner answered "NO" when asked, if there was functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

On August 2015 VA ankle DBQ, the examiner noted that the Veteran had pain in his foot.  The Veteran did not have reports of flare-ups or any functional loos or impairment regarding his ankle.  Left ankle range of motion was normal.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees with no pain.  There was no evidence of pain with weight bearing, tenderness or pain to palpation, crepitus, or additional loss of function or range of motion after three repetitions.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength on plantar flexion and dorsiflexion was 5/5.  There was no muscle atrophy, instability, or ankylosis.  There were no other pertinent physical findings, signs or symptoms, or scars.  There was no functional impairment that such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that degenerative or traumatic arthritis of the left ankle had been documented.  There was no functional impact on the Veteran's current employment status due to his left ankle.  

During his hearing, the Veteran indicated that he experienced swelling, redness, and pain in his left foot.  He testified that he experienced throbbing, stinging, and cramping every morning when he put weight on his foot while getting out of bed.  He reported that the feeling lasted all day and as long as he was standing, he had pain.  To help alleviate the pain, he soaked his feet every night and uses a massager at home.  Pain medication did not work.  He used a cane to try to get the weight off of his foot.  His cushion shoes and inserts did not help with the pain while standing.  He reported that he had calluses on the outside of his big toe.  His wife indicated that the Veteran's calluses were trimmed with a sander at home.  He indicated that he walked funny due to the pain.  He clarified that he walked on his toes or on the front of his foot in order to stay off of his heel.  He reported that the pain was at its worst when he stepped on his heel.  He sometimes had "Charlie horses" from walking funny.  He claimed that he had throbbing, stinging, burning, and tenderness on the padding of his foot when he put his foot down.  He had pain, tingling, and under the arch of his foot.  He stated that the pain was worse in his heel.  He reported that, on a daily basis, whenever he got off of his foot and sat down, his entire foot cramped up, including in his arch and heel.  He also experienced heat, and increased pain with increased pressure on his foot.  He also thought that it was possible that if someone moved his foot around that he would get a cramp in his Achilles tendon.   

A summary of the clinical evidence shows that the Veteran has DJD of the talonavicular joint, left ankle arthritis, plantar spur of the calcaneus, tenderness over the left calcaneus, cavus deformity; calcaneodynia most likely associated with combination of gastroc equinus and cavus foot type, a pronounced arch, calluses on his heel and near the first MTP, high soft tissue prominence in the heel, chronic plantar fasciitis, tenderness under the heel pad that extended slightly anteriorly of the heel toward the medial arches, and functional loss and limitation of motion manifested by pain on weight bearing  Additionally, the VA examiner acknowledged during the July 2009 VA examination that it was possible that during flare-ups the Veteran had some loss or range of motion, painful motion, and the feeling of fatigability.  The examiner added that the Veteran had incapacitating flare-ups that caused him to limp, have difficulty with walking and standing, and miss work.  The record reflects that the Veteran used a cane, custom shoes, shoe inserts, and NSAIDS as well as underwent cortisone injections in attempts to manage his symptoms.  Throughout the appeal period, the Veteran has reported constant daily pain in his heel and foot, throbbing, weakness, and difficulty with walking, standing, and sitting.  He has consistently reported that he walked on his toes due to heel pain.  During his hearing, he added that he had stinging, and cramping in his entire foot.  He also reported that he experienced limping, weakness, burning, tingling, heat, and increased pain with pressure.  Therefore, the Board finds that throughout the appeal period, a rating of 30 percent is appropriate for status post left heel fracture with plantar fasciitis and left ankle DJD under Diagnostic Code 5284 based on severe impairment.  

In light of the Veteran's complaints of experiencing pain, cramping, tingling, stinging, weakness, and heat in his left foot, the Board has considered whether a separate rating for a neurological impairment is warranted in this case.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).
In this case, the Board finds that the neurological symptoms have in fact been considered under Diagnostic Code 5284.  The Board notes the open-ended structure of Diagnostic Code 5284 which permits consideration of all symptomatology affecting foot function in determining the severity of a foot injury.  Contrasted with other musculoskeletal diagnostic codes, Diagnostic Code 5284 is not restricted to limitation of motion or impairment of a specific joint or group of joints, and contrasted with other foot diagnostic codes, it is not restricted to the symptomatology associated with any specific foot disease or diagnosis.  The Board has not limited its consideration of the Veteran's symptomatology in this case, but has included consideration of all diagnosed foot disorders. 

The Board certainly concedes the hypothetical situation where certain neurological impairment might not fit within the structure of Diagnostic Code 5284; however, such symptomatology has not been reported here.  The Veteran's pain, cramping, tingling, stinging, weakness, and heat pain has been considered under the current rating because the musculoskeletal symptoms cannot be distinguished from any potential neurological symptoms.  The Veteran's foot pain, cramping, tingling, stinging, weakness, and heat in his left foot has been considered because it impacts his ability stand, walk, sit and use his foot in ways that cannot be distinguished from the musculoskeletal injuries.  Also, the Veteran has not been diagnosed with any separate chronic neurological disabilities in the left foot/ankle.  Accordingly, any neurological symptoms present in this case have been considered in assigning the rating under Diagnostic Code 5284, the Board finds that the assignment of additional ratings for the service-connected left foot disability would constitute pyramiding. 

As discussed above, during the January 2016 Board hearing, the Veteran clearly limited his appeal to a 30 percent rating for his service-connected left foot disability.  The Veteran responded, "Yes" when asked if he would be happy with a 30 percent disability rating.  He also expressly stated that he was not seeking a 40 percent disability rating.  Since the Veteran has limited his appeal and expressed satisfaction with the 30 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). A higher schedular rating of 40 percent and an extraschedular rating is not for consideration.

As such, there is no need to discuss entitlement to a schedular rating in excess of 30 percent or referral for extraschedular rating or whether a claim for total disability based on unemployability due to service-connected disabilities (TDIU) has been raised.  See 38 C.F.R. §§ 3.321(b)(1), 4.16; Thun v. Peake, 22 Vet. App. 111 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

 
ORDER 

Since April 28, 2006, a disability rating of 30 percent, but not higher, for the status post left heel fracture with plantar fasciitis and left ankle DJD is granted.



_____________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


